Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
The Applicant’s election, filed on 1/28/2022, without traverse has been acknowledged.  Accordingly, the elected claims 2-13 and 19-20 are currently pending.  The non-elected claims 14-18 have been withdrawn from consideration.  The Applicant reserves the right to file divisional application for the non-elected claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because of the following:
In claims 2, 6, 11, 12 and 19-20, the following limitations:
“a torque-generating assembly configured to cause the rotor to rotate”;
“a lift-generating assembly configured to generate an axially directed force”;
“a return-force element configured to vary an axial distance”;
“the return-force element is configured to generate a return force”;
“a lift-generating assembly configured to generate an axially directed repulsive force”;
“the return-force element is configured to push the stator”
 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. 
Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the three-prong test set forth in MPEP § 2181, subsection I, appears to result in the claimed language evokes 35 U.S.C. 112(f) because of these claimed “a torque-generating assembly”, “a lift-generating assembly” and “a return-force element” appear as generic placeholders (i.e. a non-structural term having no specific structural meaning) that are modified by a functional language “configured to” and are not modified by any sufficient structure, material or acts for performing no specific structural meaning), but not clearly and completely generic placeholders because these claimed placeholders are within the claimed electric motor that has specific structural components (i.e. the claimed placeholders) with mechanical and/or electrical and/or electromagnetic structural features and acts for performing their functions in order for the motor to be operable.  Hence, the three-prong test set forth in MPEP § 2181, subsection I, is found inconclusive.
The boundaries of the above claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clearly clarify whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. 
In other words, in order to overcome this rejection, the applicant is strongly advised to do the following:  
(A) if evoking 35 U.S.C. 112(f) then clearly stating that the above listed claimed limitations are written to definitely evokes 35 U.S.C. 112(f) and should be interpreted under 35 U.S.C. 112(f); 
Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Or, 
(B) if not evoking 35 U.S.C. 112(f) then (a) the applicant may present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (b) amend the claimed placeholders with their respective structural features for performing the claimed functions.

	In claim 6, “the lift-generating assembly is a passive lift-generating assembly” is indefinite because it is unclear what is so-called “passive lift-generating assembly”.  The claimed language does not provide any structural feature(s)/material(s) that make(s) the claimed “passive lift-generating assembly”. Without any structural feature(s)/material(s) to define “passive” characteristic, the term “passive” itself is considered a relative term because it is not defined by the claim (for non-limited examples: is it mechanically passive or magnetically passive?) and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  If the term “passive lift-generating assembly” were interpreted with the specification descriptions that provide a standard for ascertaining the requisite degree, then the claimed language “passive lift-generating assembly” would be considered evoking 35 U.S.C. 112(f).
	
In claim 9, “the light-generating assembly” is indefinite because it is unclear what is so-called “the light-generating assembly”; also, it lacks antecedent basis.
Other claims included herein this rejection because of their dependencies of the rejected claims.

MPEP 2173.06 states (emphasis added): 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
	Given the great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims.  Particularly the appeared generic placeholders “a torque-generating assembly”, “a lift-generating assembly” and “a return-force element” are indefinite because of the following: 
(A)  If they were interpreted under 35 U.S.C. 112(f) then such claim limitations are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (according to MPEP 7.30.03) , since the claim limitations uses generic placeholders that are coupled with functional language without specifically detailed structural features described in the specification.  
(B)  If they were not interpreted under 35 U.S.C. 112(f) then such claimed limitations are too indefinite to be given an interpretation because these claimed limitations are so generic, without any structural features to perform the respective claimed functions.  The claimed language do not provide any metes and bound for these limitations. In other words, with these  recitations (as generic placeholders), one skilled in the art would not ably to figure out what kind of structural feature(s)/component(s) and/or material(s) and/or specific operational act(s) that able the claimed generic placeholders to perform their respective claimed functions (i.e. there are no structural limitations to set forth as the metes and bounds of these claimed generic placeholders to able performing the claimed functions).  Thus, one skilled in the art would not able to figure out or determine whether there is a patentable infringement or not.  
According to MPEP section 2171, two Separate Requirements for Claims Under 35 U.S.C. 112, Second Paragraph (emphasis added): (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. 
	Given the 35 USC 112 deficiencies set forth above, no rejection based on the prior art is given at this point of prosecution.  It would not be proper to reject claims 2-13 and 19-20 on the basis of prior art under 35 U.S.C. 102 and/or 35 U.S.C. 103 and/or on the ground of nonstatutory double patenting.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834